Citation Nr: 1603042	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Service connection for a right lower mandible condition with the extraction of three teeth.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from October 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, residuals of the extraction of three teeth from the lower right jaw, to include temporomandibular joint dysfunction, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of the extraction of three teeth from the lower right jaw, to include temporomandibular joint dysfunction, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for residuals of the extraction of three teeth from the lower right jaw, to include temporomandibular joint dysfunction, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.            § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Veteran's dental disorder is not considered a chronic disease subject to presumptive service connection and, therefore, such laws and regulations are inapplicable to the instant claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

With regard to the Veteran's service treatment records, the Board notes that these records are fire-related and that the agency of original jurisdiction (AOJ) has exhausted all efforts to locate the Veteran's complete service treatment records.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A.      § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the United States Court for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran asserts that he began to experience severe right lower jaw pain in April 1954 and that three of his teeth were subsequently pulled.  He further claims that, as a result of the extraction of the teeth left the lower right side of his jaw unsupported.  As such, following service, he sought treatment for various jaw problems and was treated with partial plates and implants.  The Veteran states that he currently suffers from a right lower jaw disability as a result of the in-service removal of his teeth.

The Board notes that the Veteran's available service treatment records contain an August 1955 service discharge examination which revealed that he was missing multiple teeth from his right lower jaw.  While a service entrance examination is not available for comparison, the Board finds that the service discharge examination is consistent with the Veteran's reports of having teeth pulled from his lower right jaw.

Post-service treatment records include an April 2011 VA dental treatment note, which indicates that the Veteran suffered from a Class III malocclusion and temporomandibular joint tenderness on both sides with clicking on the right side.  An assessment of temporomandibular joint disorder due to parafunctional habits was made.  No etiology opinion was provided.

An opinion received in January 2012 from Dr. T. S., a private prosthodontist, indicates that the Veteran had presented for a consultation regarding right side jaw pain and locking.  It was noted that he has had these problem intermittently since his teeth were extracted in the 1950s, and had the fewest issues during the time from 1985 to 2010 when his partial plate was replaced by a dental implant and bridgework.  The provider indicated that this was not surprising as an implant provided more support than partial dentures that rested on compressible tissue.  The provider opined that there was strong evidence that the Veteran's parafunctional habits were longstanding, his symptoms have recently returned coinciding with the loss of posterior support, and the replacement of this impact was necessary for resolution of the present symptomology.  The provider opined that this condition occurred during the time of the Veteran's service.  This opinion also had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   

In sum, the record contains one competent opinion indicating that the Veteran's current dental symptomatology, to include temporomandibular joint dysfunction, is residual to his in-service extraction of three teeth.  There is no contrary etiology opinion of record.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.).

Moreover, in statements of record, the Veteran reported that his dental disorder began in service and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Jaw pain is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of jaw pain that began in service.  Moreover, the Veteran has been consistent in his assertions in his filings to VA.

Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for residuals of the extraction of three teeth from the lower right jaw, to include temporomandibular joint dysfunction, is warranted.  


ORDER

Service connection for residuals of the extraction of three teeth from the lower right jaw, to include temporomandibular joint dysfunction, is granted.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


